Citation Nr: 0210953	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  00-02 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected diverticulosis and status-post polypectomy for 
tubulovillous adenoma, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for multiple 
gastrointestinal problems (other than diverticulosis and 
status-post polypectomy for tubulovillous adenoma), including 
bowel and bladder incontinence and colon problems.

3.  Entitlement to service connection for muscle wasting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
August 1993.

This appeal arose from a May 1999 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA), which 
denied entitlement to an increased evaluation for the 
service-connected diverticulosis and status-post polypectomy 
for tubulovillous adenoma.  This was confirmed by a rating 
action issued in August 1999.  A November 1999 rating action 
denied service connection for muscle wasting.  A December 
1999 rating continued the denial of service connection for 
muscle wasting and also denied service connection for 
additional gastrointestinal complaints.  In February 2000, 
the veteran testified at a personal hearing at the RO; in May 
2000, the hearing officer issued a decision which continued 
to deny his claims.  In March 2001, the Board of Veterans 
Appeals (Board) remanded this case for additional 
development.  In October 2001, the veteran and his 
representative were informed through a supplemental statement 
of the case of the continued denial of his claims.  The case 
was subsequently transferred to the jurisdiction of the 
Winston-Salem, North Carolina RO.



FINDINGS OF FACT

1.  The veteran's service-connected diverticulosis and 
status-post polypectomy for tubulovillous adenoma is 
manifested by complaints of abdominal pain, with no 
tenderness on palpation; no masses or organomegaly; positive 
bowel sounds in all four quadrants; no evidence of delayed 
internal motility; no severe colic distention; no nausea or 
vomiting; no peritonitis; no perforated ulcer; and no 
operation with drainage.

2.  The veteran does not suffer from other gastrointestinal 
problems, to include bladder and bowel incontinence and colon 
problems, which can be related to his period of service or to 
his service-connected diverticulosis and status-post 
polypectomy for tubulovillous adenoma.

3.  The veteran does not suffer from muscle wasting which can 
be related to his period of service or to his service-
connected diverticulosis and status-post polypectomy for 
tubulovillous adenoma.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected diverticulosis and status-post 
polypectomy for tubulovillous adenoma have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.321(b)(1); Part 4, including §§ 4.1, 4.2, 4.7, 
Diagnostic Codes (DC) 7301, 7327 (2002).

2.  Other gastrointestinal complaints, to include bladder and 
bowel incontinence and colon problems, were not present in or 
aggravated by service, nor are they proximately due to or the 
result of a service-connected disorder.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.310(a) (2002).

3.  Muscle wasting was not present in or aggravated by 
service, nor is it proximately due to or the result of a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has contended that an increased evaluation is 
warranted for his service-connected diverticulosis and 
status-post polypectomy for tubulovillous adenoma.  He stated 
that this condition has resulted in constant abdominal pain 
and problems with his bowels.  He has also asserted that he 
should be service-connected for other gastrointestinal 
complaints, to include bladder and bowel incontinence and 
problems with his colon, as well as for muscle wasting, as 
these were caused by his service.  Therefore, he believes 
that entitlement to service connection has been established.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

Increased evaluation for the service-connected diverticulosis 
and status-post polypectomy for tubulovillous adenoma

The veteran was awarded service connection for diverticulosis 
and status-post polypectomy for tubulovillous adenoma by a 
rating action issued in July 1994.  The service medical 
records showed that the veteran had complained of left flank 
pain in late 1992 and early 1993.  A barium enema confirmed 
the presence of diverticulosis in the sigmoid and descending 
colon.  In February 1993, he underwent a colonoscopy and 
polypectomy.  Tests of the polyp revealed that it was a 
tubulovillous adenoma.  By April 1993, his diverticulosis was 
resolving.  A March 1994 VA examination contained his 
complaints that he still experienced occasional lower 
quadrant pain, which was intermittent and crampy.  The 
examination of the abdomen revealed no abnormalities except 
for some increased adiposity of the anterior abdominal wall.

A March 1997 VA outpatient treatment report noted a few 
diverticula in the sigmoid colon.  There was no evidence of 
diverticulitis.  Treatment records from February 1999 showed 
that the veteran's diverticulosis was reviewed after he 
complained of dysphagia with food sticking in the 
epigastrium.  It was commented that he had had repeated 
gastrointestinal complaints over the years.  Corrective 
surgery was unclear as the right colon above the cecum was 
cannulated.  At this point, it was adhesed and rigidly fixed, 
not allowing annulation; however, there were no pathological 
features.  A gastroscope was done to rule out any pathology; 
there was no evidence of erythema; edema; ulceration; 
friability; neoplastic, infiltrative or anatomic vascular or 
traumatic abnormalities.

From May 17 to 22, 1999, the veteran was hospitalized at a VA 
facility, primarily for the treatment of a somatization 
disorder.  During this hospitalization, a CT scan of the 
abdomen was performed which showed that the liver and the 
spleen were not enlarged.  There were no ascites; there was 
no bowel obstruction; the pancreas and the adrenal glands 
appeared to be normal; there were no kidney lesions; and 
there were no abdominal or pelvic abscesses.  There was also 
no retroperitoneal or mesenteric adenopathy.  The impression 
was of no abdominal abscess, no free fluid within the abdomen 
or pelvis and no bowel obstruction.  There were no other 
complaints about the service-connected diverticulosis and 
status-post polypectomy for tubulovillous adenoma.  VA 
outpatient treatment records developed between February and 
May 1999 do not demonstrate treatment for the diverticulosis 
and status-post polypectomy for tubulovillous adenoma.  A MRI 
performed in May 1999 showed no bowel obstruction and no 
abdominal abscesses.  In July 1999, he was noted to be 
hydrated and well-nourished.

The veteran was afforded a VA examination in October 1999.  
During this examination, he stated that had esophagitis with 
stricture, which had been dilated repeatedly, although the 
last endoscopic examination did not reveal any stricture.  He 
commented that he had a bowel movement every one and one half 
to two weeks.  He stated that he had been hospitalized at a 
private facility earlier that month for abdominal pain and an 
elevated white blood count.  On examination, there was no 
abdominal guarding, and the abdomen was soft with no masses.  
There was some diffuse tenderness.  It was noted that the 
content of his narration was often unrealistic, complaining 
of things, such as a rash and a change in the color of his 
skin, that were simply not present.  An x-ray of the abdomen 
showed no evidence of obstruction, free air or fluid within 
the abdomen.

The veteran testified at a personal hearing at the RO in 
February 2000.  He stated that his cecum was perforated and 
that he was degenerating rapidly.  

The veteran was afforded a VA examination in April 2000.  He 
was noted to be a poor and unreliable historian, with 
grandiose and delusional statements.  He asserted that he 
experienced constant left upper quadrant and epigastric pain.  
The physical examination found that there were active bowel 
sounds in all quadrants.  No hepatosplenomegaly or masses 
were appreciated, although this was difficult to ascertain 
since he complained of diffuse tenderness.  The rectal 
examination noted good sphincter control with multiple 
external skin tags consistent with hemorrhoids.  His 
laboratory work was essentially normal.  The examiner stated 
that 

Diverticulosis can cause intermittent abdominal 
pain when there is associated inflammation, but 
this should occur in the setting of an elevated 
white count and a fever, and I cannot see that this 
has been documented in any of the recent 
hospitalizations or evaluations.  It certainly 
should not cause daily abdominal pain without these 
more objective findings.

It was also noted that he had had colonic polyps removed in 
service.  These were found to be benign and were now 
asymptomatic.

The veteran submitted numerous records from the Social 
Security Administration.  These noted that he had been found 
to be disabled primarily by his affective disorder and a back 
condition.  Most of these records were duplicates of records 
already in the claims file.

The veteran was afforded another VA examination in July 2001.  
The examiner commented that the entire claims file had been 
reviewed.  The veteran was noted to be a poor and unreliable 
historian.  He had been markedly affected by somatization 
beliefs about his condition that were not based on fact.  
While the veteran complained of abdominal pain, these 
complaints appeared to follow the surgical repair of his 
ventral hernia (for which he is not service-connected).  The 
examination of the abdomen was essentially negative and the 
examiner opined that his complaints of pain were not linked 
to the service-connected diverticulosis or polypectomy 
residuals.  Rather, his complaints were somatizations; it was 
commented that the veteran had a marked delusional process.


Service connection claims

Other gastrointestinal disorders

A review of the veteran's service medical records contain no 
references to gastrointestinal complaints (other than the 
service-connected diverticulosis and polypectomy residuals).  
There was no mention of colon problems or of bladder or bowel 
incontinence.  

The records developed between 1994 and 1999 indicate that he 
was diagnosed with mild esophagitis and gastroesophageal 
reflux disease.  No other gastrointestinal disorders were 
found and there was no mention of bladder or bowel 
incontinence.

The veteran testified at a personal hearing at the RO in 
February 2000.  He stated that he had multiple stomach 
complaints.  He claimed that he could not get anything down 
his throat and that his esophagus had been dilated on three 
separate occasions.  He reported having alternating 
constipation and diarrhea and indicated that he only had 
bowel movements once a week or once every two weeks.  He also 
stated that he was incontinent of urine and that he had been 
told that his urine was full of crystals.  He expressed his 
belief that he had been infected with parasites during his 
tour of duty in Germany when he had come into contact with 
other soldiers that had served in the Persian Gulf.  

VA examined the veteran in April 2000.  Again, it was noted 
that he was a poor and unreliable historian, who made many 
delusional and grandiose statements.  It was noted that he 
had undergone an appendectomy for appendicitis with 
perforation.  He also had mild esophagitis and GERD.  He 
claimed that he only eats once a week, although the examiner 
noted that he had gained weight (the veteran stated that this 
was because he could not process feces).  He indicated that 
he was constantly nauseated and had emesis every day; this 
would contain blood.  He also stated that he had crystals in 
his urine, that his bladder was blocked and that he had 
urinary incontinence.  His laboratory work was essentially 
normal.  The examination of the rectum demonstrated multiple 
skin tags, consistent with hemorrhoids.  His abdomen 
displayed no masses.  The examiner commented that he had 
documented evidence of esophagitis with GERD; mild gastritis; 
and status post appendectomy with appendiceal perforation and 
subsequent adhesions with cecal volvulus and cecopexy.  He 
was being appropriately treated with a proton pump inhibitor 
for the esophagitis and GERD, which should largely take of 
these problems.  There was no evidence of strictures in the 
esophagus.  The examiner concluded that many of the veteran's 
complaints were somatic in nature.  

The veteran's records from the Social Security Administration 
were mainly duplicates of those already in the claims file.  
They showed that he was disabled due to his psychiatric 
complaints and a back condition.  He was hospitalized at a 
private facility between April and May 2000; no abnormalities 
were found.  GERD and chronic constipation were noted during 
a November to December 2000 VA hospitalization.  A urinalysis 
done during this hospitalization was negative.

VA re-examined the veteran in July 2001.  Again, he was noted 
to be a poor and unreliable historian, who was markedly 
affected by somatization and beliefs about his condition that 
had no basis in fact.  The examination of the abdomen 
revealed that it was soft and mildly obese.  It was nontender 
and displayed no organomegaly or masses.  He described having 
daily soft stool, so he was clearly not constipated.  The 
examiner commented that the veteran had a number of 
gastrointestinal complaints, including those of bladder and 
bowel incontinence and colon problems.  However, the 
objective evaluation had revealed no evidence of bladder or 
bowel incontinence or of colon problems.  


Muscle wasting 

A review of the veteran's service medical records found no 
references to muscle wasting.  All examinations of the 
muscles were within normal limits.  

During the veteran's February 2000 personal hearing at the 
RO, he testified that his muscles were gone.  He attributed 
this to exposure to something during his period of service.  
However, the post-service medical records make no reference 
to muscle wasting.  He was specifically examined for this 
complaint by VA in July 2001.  This examination found no 
objective evidence of wasting of the muscles.  Therefore, 
since this disorder did not exist, it could not be attributed 
to his service or to his service-connected diverticulosis and 
status-post polypectomy for tubulovillous adenoma.


Relevant laws and regulations

Increased evaluation for the service-connected diverticulosis 
and status-post polypectomy for tubulovillous adenoma

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Service connection for gastrointestinal complaints and muscle 
wasting

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).

The veteran has also alleged that his service-connected 
diverticulosis and status-post polypectomy for tubulovillous 
adenoma has aggravated his muscle wasting.  Allen v. Brown, 7 
Vet. App. 439 (1995), held that a service-connected 
disability can aggravate a nonservice-connected disability.  
It was stated that "...when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen, at 448.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

For the reasons expressed immediately below, the development 
of these claims has proceeded in accordance with the 
provisions of the VCAA.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

Through letters, statements of the case, and supplemental 
statements of the case, VA has communicated with the veteran 
throughout the development of the claims. By virtue of the 
statements of the case (SOC) issued in November 1999 and 
March 2000 and the supplemental statements of the case (SSOC) 
issued in December 


1999, September 2000 and October 2001, the veteran and his 
representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims on appeal.  He was also informed of the needed 
evidence in the Board remand issued in March 2001.  The SOCs 
and the SSOCs also notified the veteran of the pertinent law 
and regulations, as well as his due process rights.  Thus, 
the veteran and his representative have been made aware of 
the information and evidence needed to substantiate the 
claims.

VA has also kept the veteran and his representative informed 
as to what items of evidence and information were being 
obtained by VA and as to what items of evidence needed to be 
obtained by the veteran.  In a letter of September 1999, the 
RO informed the veteran and his represntative that VA was 
obtaining examination reports and outpatient treatment 
records from VA Medical centers in Syracuse and Canandaigua.  
In the same letter, the RO told the veteran that, if he 
wanted VA to consider other specific evidence concerning his 
gastrointestinal disorders and muscle wasting, he needed to 
send such evidence to the RO.  In addition, the RO explained 
that such other evidence might include treatment records, 
information about his medical condition in the first year 
after service, doctors statements reporting a possible 
connection between the veteran's current conditions and 
active service, and statements from the veteran explaining 
what occurred in service to cause his condition.  In May 
2000, the RO sent the veteran and his representative a letter 
informing them that VA was requesting records from the Social 
Scurity Administration.  In February 2001, the RO senr the 
veteran a letter explaining the kinds of evidence he needed 
to submit in support of his claims involving gastrointestinal 
and muscle wasting disabilities.  Thus, VA has kept the 
veteran told the veteran what information VA would obtain and 
what information the veteran needed to submit. 





(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in 
October 1999, April 2000 and July 2001.  There are also of 
record various outpatient treatment records, as well as the 
pertinent hospitalization reports.  The Social Security 
Administration also submitted all the records in their 
possession.  There is no indication that there is any 
relevant evidence which currently exists and which has not 
been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim, to include the appearance at a personal hearing at 
the RO in February 2000.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.



Discussion

An increased evaluation for the service-connected 
diverticulosis and status-post polypectomy for tubulovillous 
adenoma


According to the applicable criteria, diverticulitis is to be 
rated as irritable colon syndrome, peritoneal adhesions or 
ulcerative colitis, depending on the predominant disability 
picture.  38 C.F.R. Part 4, DC 7327 (2002).  After reviewing 
the evidence of record, it is found that the veteran's 
condition will be rated as peritoneal adhesions, since this 
best describes his predominant disability picture.  

According to 38 C.F.R. Part 4, DC 7301 (2002), a 30 percent 
disability evaluation is assigned to peritoneal adhesions 
which are moderately severe, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  A 50 percent 
evaluation is warranted for severe peritoneal adhesions with 
partial obstruction shown by x-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer or operation with drainage.

After a careful review of the evidence of record, it is found 
that a schedular evaluation in excess of 30 percent for the 
veteran's service-connected diverticulosis and status-post 
polypectomy for tubulovillous adenoma is not justified.  The 
VA examiner in April 2000 had indicated that diverticulosis 
can cause intermittent abdominal pain when there is 
associated inflammation; however, there should be fever and 
an elevated white count.  This has not been documented in the 
veteran's case.  It was found that his complaints of daily 
abdominal pain were not related to his diverticulitis or to 
the removal of his benign colon polyps.  In fact, this 
examination specifically noted that the latter were 
asymptomatic.  The VA examination conducted in July 2001 was 
normal and the examiner stated that the veteran's abdominal 
pain was not related to his service-connected disorder.  It 
was also commented that there was no evidence of delayed 
motility; severe colic distension; nausea; or vomiting.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for a schedular evaluation in 
excess of 30 percent for the service-connected diverticulosis 
and status-post polypectomy for tubulovillous adenoma.

Extraschedular evaluation

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1) (2002).  It is not found that this case 
presents such an exceptional or unusual disability picture 
inasmuch as there has been no demonstration of such related 
factors as marked interference with employment beyond that 
contemplated by the schedule or frequent periods of 
hospitalization due solely to the service-connected 
diverticulosis and status-post polypectomy for tubulovillous 
adenoma as to render impractical the application of the 
regular schedular standards.

Service connection for other gastrointestinal disorders, to 
include bladder and bowel incontinence and colon problems and 
muscle wasting

After a review of the entire claims file, it is found that 
entitlement to service connection for a gastrointestinal 
disorder (other than the service-connected diverticulosis and 
status-post polypectomy for tubulovillous adenoma) and muscle 
wasting is not warranted.  A gastrointestinal disorder other 
than the service-connected diverticulosis and status-post 
polypectomy for tubulovillous adenoma was not noted in the 
service medical records; nor was muscle wasting.  While the 
veteran was diagnosed with esophagitis with GERD and mild 
gastritis, there is no objective evidence of record that 
suggests a link between these disorders and his period of 
service, nor has the veteran indicated that there is any such 
evidence outstanding.  The veteran has specifically stated 
that he suffers from bladder and bowel incontinence and colon 
problems that are directly related to his period of service.  
However, the VA examination performed in July 2001 could find 
no objective evidence of the current existence of these 
claimed disorders.  Therefore, there are no disorders present 
which could be related to his service or to his service-
connected diverticulosis and status-post polypectomy for 
tubulovillous adenoma.  In regard to the claim for muscle 
wasting, the VA examination conducted in July 2001 found no 
evidence of any wasting of the muscles.  Therefore, there is 
no current disorder which could be related to service.  The 
veteran has claimed that this disorder was aggravated by his 
service-connected diverticulosis and status-post polypectomy 
for tubulovillous adenoma.  However, since no such disorder 
has been found to exist, it cannot be found that it was 
aggravated by a service-connected disability.  While it is 
noted that the veteran believes that he suffers from these 
additional disabilities and that they are related to his 
period of service, he is not competent, as a layperson, to 
render an opinion as to medical diagnosis or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claims for service connection for 
gastrointestinal disabilities, to include bladder and bowel 
incontinence and colon problems and for muscle wasting.


ORDER

An increased evaluation for the service-connected 
diverticulosis and status-post polypectomy for tubulovillous 
adenoma is denied.

Service connection for a gastrointestinal disorder (other 
than the service-connected diverticulosis and status-post 
polypectomy for tubulovillous adenoma), to include bladder 
and bowel incontinence and colon problems, is denied.

Service connection for muscle wasting is denied.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

